Per Curiam. Larry Donihoo has filed this Motion for Rule on the Clerk through his attorney, Garnett E. Norwood. His attorney does not admit fault, but states that because he timely tendered a partial record, he is entitled to have the record filed and the case docketed by the Clerk. The chronology of this appeal is as follows: Judgment and Commitment Order Entered 4/28/95 Notice of Appeal and Designation of Record 5/23/95 Order for Extension of Time to prepare transcript to November 15, 1995 5/31/95 Petition for certiorari filed along with a partial record 11/15/95 Transcript tendered 12/15/95  It is an attorney’s duty to file the record on time. In this case, Mr. Donihoo offers no explanation as to why the record was late. See Ark. R. App. R. 5. If the attorney will concede by affidavit that it was his fault that the record was not filed on time, or if other good cause is shown, then the motion will be granted. Harkness v. State, 264 Ark. 561, 572 S.W.2d 835 (1978). Motion denied.